Citation Nr: 0004100	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as anxiety or post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for angina, circulation 
and blood pressure problems, chronic pain, neck problems, 
bleeding ulcer, left leg tendon damage and loss of the right 
eye secondary to an acquired psychiatric disorder claimed as 
anxiety or PTSD.

3.  Entitlement to service connection for diabetes and 
hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January 1956 to 
June 1976.

The veteran brought a timely appeal to the Board of Veteran's 
Appeals (the Board) from October 1996 and September 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder claimed as anxiety or PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
angina, circulation and blood pressure problems, chronic 
pain, neck problems, bleeding ulcer, left leg tendon damage 
and loss of the right eye secondary to an acquired 
psychiatric disorder claimed as anxiety or PTSD is not 
related to a service-connected disability.

3.  The claim of entitlement to service connection for 
diabetes mellitus and hypoglycemia is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder claimed as anxiety or PTSD is 
not well grounded.  38 U.S.C.A. §  5107 (West 1991).

2.  The criteria for service connection for angina, 
circulation and blood pressure problems, chronic pain, neck 
problems, bleeding ulcer, left leg tendon damage and loss of 
the right eye secondary to an acquired psychiatric disorder 
claimed as anxiety or PTSD have not been met as a matter of 
law.  38 U.S.C.A. §§ 5107, 7304 (West 1991 & Supp. 1997).

3.  The claim of entitlement to service connection for 
diabetes mellitus and hypoglycemia is not well grounded.  
38 U.S.C.A. §  5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991). 

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and diabetes mellitus, cardiovascular disease 
including hypertension, ulcer disease or arthritis becomes 
manifest to a degree of at least 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As applicable to claims of secondary 
service connection see Reiber v. Brown, 7 Vet. App. 513 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claims for service connection for an 
acquired psychiatric disorder claimed as anxiety or PTSD and 
diabetes mellitus and hypoglycemia are not well grounded and 
must be denied.

The threshold question that must be resolved regarding the 
claims for service connection of an acquired psychiatric 
disorder claimed as anxiety or PTSD, diabetes mellitus and 
hypoglycemia is whether the appellant has presented evidence 
of a well-grounded claim, that is, a claim that is plausible.  
In view of the evidence, the Board finds that he has not met 
this initial burden and that as a result there is no further 
duty to assist him in regard to the development of the 
claims.  There is no evidence mentioned, if available and not 
as yet of record, that would reasonably be viewed as 
probative in the determination of well groundedness.  Such 
evidence has not been reported since notice was given to the 
appellant and his representative that the appeal was being 
transferred to the Board.  Therefore, the Board finds that no 
additional assistance is required at this time.  Stegall v. 
West, 11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The Board must evaluate the claims under the current legal 
standard for a well grounded claim.  The Board observes that 
the RO in connection with the preliminary development of the 
claim obtained medical records and VA medical examination.  
Service medical records show that the veteran was seen in 
early 1955 for gastrointestinal complaints and a fear of 
flying was noted as the time.  There was also a reference to 
low back strain and acute gastroenteritis at that time.  On 
the separation examination more than two years later anxiety 
was noted as having been present with nausea, vomiting and 
abdominal cramps during flight training.  The examination 
showed a normal psychiatric status and was otherwise 
pertinently unremarkable.  

The veteran filed this claim in late 1995.  The record of 
medical treatment after service assembled by the RO begins in 
1958 with a reference to throat and nasal symptoms.  
Thereafter, private treatment records in 1973 note 
pertinently an abnormal glucose tolerance test three years 
earlier and a five-year history of chest pain.  Reactive 
hypoglycemia and chest pain secondary to esophagitis are 
reported in 1980 with cardiovascular disease mentioned in the 
late 1980's.  There are medical reports from the mid 1990's 
that refer by history to hypertension, diabetes, right eye 
retinal artery occlusion, arthritis, ulcer disease and 
coronary artery disease.  In none of these reports is there 
any information to establish a nexus to service for the 
variously reported disorders.

The VA psychiatric examiner in 1996 reported social phobia, 
no diagnosis of PTSD and rule out conversion disorder and 
dysthymic disorder but did not link a disability to service.  
Another VA examiner mentioned diet controlled diabetes and 
anxiety disorder without linking either to service.  As the 
Board finds the claims not well grounded, there is no burden 
upon the Board to require development, including further 
opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  The RO in 
October 1996 denied the claims of service connection for 
psychiatric disability, diabetes and hypoglycemia on the 
basis that they were not well grounded.  The principle that 
VA cannot assist in developing a claim that is not well 
grounded was recently discussed at length in Morton v. West, 
12 Vet. App. 477 (1999).

The veteran is shown to have diabetes mellitus, 
cardiovascular disease including hypertension, ulcer disease 
or arthritis and the information in the recently obtained 
records does not confirm any of the diseases until many years 
after separation from service.  They are not linked to 
service on a direct or presumptive basis by competent 
evidence.  The appellant has not placed VA on notice of the 
existence of competent medical evidence supporting that 
conclusion.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Board is mindful of its duty to examine all of the 
evidence of record for the purpose of determining whether a 
claim is well grounded.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  The Board does not doubt the sincerity of the 
appellant's belief that his diabetes or hypoglycemic disorder 
or a psychiatric disability is linked to service.  His 
hearing testimony is noted.  Unfortunately, the appellant, as 
a lay person, is not competent to offer an opinion regarding 
a matter of medical causation.  Medical evidence is required, 
and such evidence that may reasonably be interpreted as 
credible, has not been presented.  See Libertine v. Brown, 9 
Vet. App. 521 (1996) and Alemany v. Brown, 9 Vet. App. 518 
(1996) regarding the criteria for such evidence to be deemed 
competent.  

Regarding the medical treatise evidence submitted by the 
veteran in support of his claim for a psychiatric disorder 
and the medical information regarding diabetes, the Board 
must observe that the generally applicable test in 
establishing the value of such evidence was recently 
discussed in Russell v. West, No. 97-359 (U.S. Vet. App. June 
18, 1999) slip op. at 19-20.  It was noted that in order to 
establish service connection by means of a medical treatise, 
the treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim", 
Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, the 
treatise evidence, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Ibid, Sacks v. West, 11 
Vet. App. 314, 317 (1998).  The Board finds that none of the 
treatises submitted have the requisite "degree of certainty" 
required by Wallin and Sacks, supra; see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) ("generic statement about the 
possibility of a link between chest trauma and restrictive 
lung disease . . . [is] too general and inconclusive to make 
the claim well grounded"). The treatise evidence submitted 
and the other medical information the veteran added to the 
record doe not serve to link diabetes mellitus or psychiatric 
disability to service and does not obviate the need for 
competent medical nexus evidence. 

In this case probative medical evidence is required to well 
ground the claims.  The appellant's assertions are noted but 
alone are not of sufficient evidentiary value to well ground 
a claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claim but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

The RO in September 1997, in essence, denied the claim of 
secondary service connection for angina, circulation and 
blood pressure problems, chronic pain, neck problems, 
bleeding ulcer, left leg tendon damage and loss of the right 
eye secondary to an acquired psychiatric disorder claimed as 
anxiety or PTSD on the basis that it was not well grounded.  
Based upon the record, the Board finds that the determination 
as to the qualifying basis for service connection in this 
instance is unfavorable since the requisite elements for 
eligibility to qualify for this benefit are 


not met.  The appellant, in essence, has not established that 
he meets the basic eligibility criteria for service 
connection of psychiatric disability.  He has failed to 
establish prerequisite elements necessary for a valid claim 
of secondary service connection.  Hence, the law controls, 
and not the facts.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (a claim should be denied where there is no 
entitlement under the law).

Although the Board considered and denied the appellant's 
claim for secondary service connection on a ground different 
from that of the RO, which denied the claim as not well 
grounded, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder claimed as anxiety or PTSD, the appeal is denied.

The appellant not having submitted a legally sufficient claim 
for entitlement to service connection for angina, circulation 
and blood pressure problems, chronic pain, neck problems, 
bleeding ulcer, left leg tendon damage and loss of the right 
eye secondary to an acquired psychiatric disorder claimed as 
anxiety or PTSD, the appeal is denied as a matter of law.


The veteran not having submitted a well grounded claim of 
entitlement to service connection for diabetes and 
hypoglycemia, the appeal is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

